C. A. D. C. Cir. Motions of National Association of Regulatory Utility Commissioners, Tennessee Public Service Commission, and Public Service Commission of the District of Columbia et al. for leave to file briefs in No. 77-436 as amici curiae granted. Motion of the State of Michigan et al. for leave to file a brief as amici curiae in all three cases granted. Certiorari denied.
Mr. Justice Stewart and Mr. Justice Powell would grant certiorari in these cases.
Reported below: 182 U. S. App. D. C. 367, 561 F. 2d 365.